KEHOE, Judge.
Appellants, defendants below, bring this appeal from a final judgment, dated November 18, 1976, entered by the trial court pursuant to a non-jury trial, awarding money damages to appellees, plaintiffs below, as a result of injuries sustained by appellee Charles Smith in a collision with a bus being operated by appellant Metropolitan Dade County Transit Authority [hereinafter referred to as MTA]. We affirm.
The points on appeal may be summarized as follows: (1) whether the judgment should be reversed on the basis of sovereign immunity and the notice provisions of Section 2.2, Code of Metropolitan Dade County; (2) whether the trial court erred in entering summary judgment on the question of liability and limiting the trial to the issue of damages; and (3) whether the amount of the damages awarded was excessive and unsupported by the evidence.
In regard to appellants’ first point on appeal, we feel that, under the facts of this case, the doctrine of sovereign immunity is inapplicable. Butts v. County of Dade, *41178 So.2d 592 (Fla.3d DCA 1965). Further, appellants’ contentions in regard to the lack of notice pursuant to Section 2.2,. Code of Metropolitan Dade County, are without merit.
In our opinion, the trial court did not err in granting summary judgment on the question of liability in favor of appel-lees and limiting the trial below to the question of damages. The record reflects sufficient evidence to sustain the summary judgment. We note that the evidence shows as a matter of law some degree of negligence on the part of MTA. We further note that the question of the imputed liability of appellee Charles Smith was not raised in the trial court; therefore, it cannot be raised for the first time by this appeal.
In regard to appellants’ third point on appeal, it is our opinion that the amount of the damages awarded is supported by competent substantial evidence in the record; therefore, we cannot substitute our opinion for that of the trier of facts. Accordingly, this point is also without merit.
Affirmed.